Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Claim Amendment dated 01/11/2021
2.	The claim objection set forth in Paragraph 3 of the previous Office action mailed 10/16/2020 is no longer applicable and thus, withdrawn because the applicants amended Claims 2, 11, and 20 to correct their informalities.
3.	The 112(b) and 101 rejections set forth in Paragraphs 4 and 5, respectively, of the previous Office action mailed 10/16/2020 are no longer applicable and thus, withdrawn because the applicants amended Claim 14.  Written descriptive support for this amendment is found at Page 36, Paragraphs [0142] and [0143], of the Specification as originally filed.  This amendment is addressed and further elaborated in the double patenting and 103 rejections set forth below.  There are no new ground(s) of rejections in this present action.
	Accordingly, this action is properly made FINAL.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, 14 and 16-18 of U.S. Patent No. 10,669,376 (hereinafter referred to “the patent”) in view of Takeuchi et al. (US 2013/0241092).
This rejection is adequately set forth in Paragraph 6 of the previous Office action mailed 10/16/2020 and thus, incorporated herein.
	As to the newly amended present Claim 14: The claim of the patent, like the claim of the present application, recites a method for forming a cured film, involving the step of curing a resin composition, wherein the cured film is capable of providing an ultraviolet exposed region more lyophilic than an unexposed region.  The claim of the patent also recite that its resin composition comprises as component (A), a polymer comprising a structural unit derived from a first monomer having a structure of formula (1), wherein R1 represents hydrogen or a methyl group, and R2 represents an organic group which can be eliminated together with an oxygen atom to which it is bonded; as a component (B), a photo-acid generator; and a solvent.
	However, as mentioned in the previous Office action, the claim of the patent does not specifically mention the addition of fine particles (Component C) in its resin composition for forming a cured film.  Nevertheless, Takeuchi et al. teach the addition of fine inorganic particles to impart excellent properties in resin compositions for preparing cured films (Paragraphs [0003], [0014]-[0015], and [0028]-[0031]).  Thus, it would have been obvious to one of ordinary skill in the art to add the fine particles (corresponding to the presently claimed Component (C)) to the resin composition, as taught by Takeuchi et al., in the method of the patent, with a reasonable expectation of successfully obtaining desired cured films.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

5.	Claims 1-8, 11-12, 14-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hatanaka et al. (WO 2011/126021; utilizing US 9,193,861 as its English equivalent) in view of Takeuchi et al. (US 2013/0241092).
	This rejection is adequately set forth in Paragraph 7 of the previous Office action mailed 10/16/2020 and thus, incorporated herein.
	As to newly amended Claim 14: Hatanaka et al. disclose a method of forming a cured film involving the step of curing a resin composition (Col. 17, lines 4-41).  Hatanaka et al. also disclose that their resin composition comprises a polymer a first monomer selected from an acrylamide compound or a methacrylamide compound, e.g., N-hydroxymethyl(meth)acrylamide orN-butoxymethyl(methyl)acrylamide, which according to Paragraphs [0050]-[0062] of applicant’s published application, i.e., US PG PUB 2020/0019061, corresponds to the structural unit derived from a first monomer having a structure defined by claimed formula (I) of the polymer Component (A), and a second monomer selected from 2-hydroxypropyl methacrylate, which according to Paragraphs [0094] and [0095] of applicants’ published application, i.e., US PGPUB 2020/0019061, corresponds to the claimed second monomer having a group (x) capable of forming a covalent bond by heat between the polymers of Component (A) (Col. 9, lines 18-40); a thermo-acid generator that may be selected from, for example, p-toluene sulfonic acid propyl ester or a compound of formulae:

    PNG
    media_image1.png
    152
    287
    media_image1.png
    Greyscale


PUB 2020/0019061, corresponds to the claimed photoacid generator component (B)); and a solvent (Col. 1, lines 5-20, Col. 9, line 55-Col. 14, line 30, and Col. 15, lines 3-25). 
As mentioned in the previous Office action, while Hatanaka et al. broadly further disclose the addition of other additives to their resin composition suitable for preparing cured films (Col. 15, lines 40-47), they do not specifically mention the addition of fine particles (corresponding to the claimed component (C)) in their resin composition.  Nevertheless, Takeuchi et al. teach the addition of fine inorganic particles to impart excellent properties in resin compositions for preparing cured films (Paragraphs [0003], [0014]-[0015], and [0028]-[0031]).  Therefore, it would have been obvious to one of ordinary skill in the art to add the fine particles (corresponding to the presently claimed Component (C)) taught by Takeuchi et al. in the resin composition discussed in Hatanaka et al., with a reasonable expectation of successfully using the same for preparing desired cured films.
	Moreover, as mentioned in the previous Office action, Hatanaka et al. do not specify that their cured film is capable of providing an ultraviolet exposed region more lyophilic than an unexposed region as required by the claim.  However, since Hatanaka et al. in combination with Takeuchi et al. would have suggested the claimed cured film for the reasons set forth above, it follows that the cured film suggested by Hatanaka et al. and Takeuchi et al., like the claimed cured film, would also be capable of providing an ultraviolet exposed region more lyophilic than an unexposed region.  See MPEP section 2145, II (“The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious”). See also MPEP section 2113.01 “Products of identical chemical composition cannot have mutually 

6.	Claims 9-10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hatanaka et al. (WO 2011/126021; utilizing US 9,193,861 as its English equivalent) in view of 
Takeuchi et al. (US 2013/0241092) as applied to Claims 1-8, 11-12, 14-20 and 22 above, and further in view of ITO et al. (US 2013/0123382)1.
	This rejection is adequately set forth in Paragraph 8 of the previous Office action mailed 10/16/2020 and thus, incorporated herein.

Response to Applicants’ Arguments in their Remarks filed 01/11/2021
7.	Upon further consideration, TAMURA et al. reference (WO 2014/171485l; utilizing US 2016/0108250 as its English equivalent) and Ohmi et al. reference (US 2007/0024800) are discontinued.  Thus, the rejections based on TAMURA et al. and Ohmi et al. references set forth in Paragraphs 7-10 of the previous Office action are withdrawn.  It follows that applicants’ arguments with respect to TAMURA et al. and Ohmi et al. references at Pages 8-15 in their Remarks are rendered moot at this time. 
8.       With respect to the remaining rejections based on Hatanaka et al. and Takeuchi et al., applicants’ arguments in their Remarks were fully considered but were not found persuasive for the following reasons:			

	However, these arguments are not persuasive at this time since the collective teachings of Hatanaka et al. and Takeuchi et al. as a whole would have suggested the addition of the claimed fine particles to the resin composition.  Specifically, Hatanaka et al. disclose a resin composition for preparing cured films of optical devices (Col. 1, lines 5-10 and see also Claim 11 of Hatanaka et al.).  As mentioned above, while Hatanaka et al. broadly disclose the addition of other additives to their resin composition suitable for preparing cured films (Col. 15, lines 40-47), they do not specifically mention the addition of fine particles (corresponding to the claimed component (C)) to their resin composition.  Nevertheless, Takeuchi et al., like Hatanaka et al., disclose a resin composition for preparing cured films in optical device (members) (Paragraphs [0003] and [0017] of Hatanaka et al.).  Takeuchi et al. further disclose adding fine particles to the composition for cured films to increase the hardness of the cured product of the film-forming composition, may also increase the refractive index, and may impart excellent light resistance (Paragraphs [0028]-[0031]).  Given these facts that both Hatanaka et al. and Takeuchi et al. are drawn to preparing cured films of optical devices or members, and Takeuchi et al. further disclose the addition of fine particles provided cured products with desired properties, there is at least suggestion, reason or motivation to add the fine particles taught by Takeuchi et al. in the composition of Hatanaka et al.  
(B)	The applicants at Pages 9-11 of their Remarks argue that their claimed invention impart unexpected benefits, including a remarkable change in contact angle, i.e., change in lyophilicity/liquid repellency, and further rely on the examples in the specification for support.

Accordingly, the applicants fail to rebut the prima facie case of obviousness established in the record.  
(C)	The applicants at Page 10 of their Remarks argue that Ito et al. do not remedy the deficiencies of Hatanaka et al.
	While Hatanaka et al. do not disclose all the features of the claimed invention, it is utilized as a teaching reference and therefore, it is not necessary for this tertiary reference to contain all the features of the presently claimed invention.  Rather, this reference teaches a 
(D) 	With respect to the double patenting rejection of record, the applicants at Pages 13-15 of their Remarks contend that ‘376 patent does not disclose addition of fine particles to the resin composition, and Takeuchi et al. do not remedy the deficiency of ‘376 patent.
	However, this contention is not well taken at this time.  As mentioned above, the collective teachings of ‘376 patent and Takeuchi et al. as a whole would have suggested the addition of fine particles to the resin composition.  The claims of ‘376 patent do not specifically mention the addition of fine particles (corresponding to the presently claimed component (C)) to their resin composition.  Nevertheless, Takeuchi et al., like ‘376 patent, disclose a resin composition for preparing cured films (Paragraphs [0003] and [0017] of Takeuchi et al.).  Takeuchi et al. further disclose adding fine particles to the composition for cured films to increase the hardness of the cured product of the film-forming composition, may also increase the refractive index, and may impart excellent light resistance (Paragraphs [0028]-[0031]).  Given these facts that both ‘376 patent and Takeuchi et al. are drawn to preparing cured films, and Takeuchi et al. further disclose the addition of fine particles provided cured products with desired properties, there is at least suggestion, reason or motivation to add the fine particles taught by Takeuchi et al. in the composition of ‘376 patent.  

Correspondence
9.	On this record, it is noted that there are no prior art rejections for present Claim 13.
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456.  The examiner can normally be reached on 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/HANNAH J PAK/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in IDS submitted by applicants on 03/20/2019.